             Case 3:19-cv-02881-WHA Document 84 Filed 08/21/20 Page 1 of 6



 1   Mark W. Bucher
 2
     mark@calpolicycenter.org
     CA S.B.N. # 210474
 3   Law Office of Mark W. Bucher
 4
     18002 Irvine Blvd., Suite 108
     Tustin, CA 92780-3321
 5   Phone: 714-313-3706
 6   Fax: 714-573-2297

 7   Brian K. Kelsey (Admitted Pro Hac Vice)
 8   bkelsey@libertyjusticecenter.org
     Reilly Stephens (Admitted Pro Hac Vice)
 9   rstephens@libertyjusticecenter.org
10   Liberty Justice Center
     190 South LaSalle Street
11   Suite 1500
12   Chicago, Illinois 60603
     Phone: 312-263-7668
13   Fax: 312-263-7702
14
     Attorneys for Plaintiff
15

16                             UNITED STATES DISTRICT COURT
17                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
     Isaac Wolf,                                  Case No. 3:19-cv-02881-WHA
19
                       Plaintiff,
20
     v.                                           JOINT REPLY IN SUPPORT OF
21
                                                  PLAINTIFF’S MOTION FOR
22 University Professional & Technical            SUMMARY JUDGMENT
   Employees, Communications Workers of
23                                                Hearing Date: September 3, 2020
   America Local 9119 et al.,
24                                                Time: 8:00 A.M.
                      Defendants.                 Courtroom: 12
25                                                Judge: Hon. William Alsup
26
                                                  Action Filed: July 30, 2019
27

28
           Case No. 3:19-cv-02881-WHA
30         JOINT REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
31
             Case 3:19-cv-02881-WHA Document 84 Filed 08/21/20 Page 2 of 6



 1                                        INTRODUCTION
 2         Plaintiff, Isaac Wolf, hereby submits this Joint Reply to Defendants’ Responses in
 3   Opposition to his Motion for Summary Judgment. See Defendant UPTE’s Response to
 4   Plaintiff’s Motion for Summary Judgment (Dkt. 82) (“UPTE Opp.”); Defendant Attorney
 5   General Xavier Becerra’s Response to Plaintiff’s Motion for Summary Judgment (Dkt.
 6   81) (“AG Opp.”); Defendant Janet Napolitano’s Opposition to Plaintiff’s Motion for
 7   Summary Judgment (Dkt. 77) (“UC Opp.”). Wolf has already presented his affirmative
 8   case and responded to many of Defendants’ arguments. See Memorandum in Support of
 9   Plaintiff’s Motion for Summary Judgment (Dkt. 78-1) (“Wolf Memo”); Plaintiff’s Joint
10   Response to Defendants’ Motions for Summary Judgment (Dkt. 79) (“Wolf Opp.”). This
11   Joint Reply is limited to five pages, per Court Order (Dkts. 74 & 73).
12                                           ARGUMENT
13   I. UPTE admitted its intention to violate Wolf’s rights under Janus.
14         Defendants’ responses recapitulate much of what they said in their own motions,
15   but those arguments remain unconvincing. The fundamental story of this case remains
16   simple: anticipating that the Supreme Court’s decision in Janus would mean unions could
17   no longer take money from employees against their will, UPTE devised a policy that
18   would make it as difficult as possible for employees to exercise those rights. Because of
19   this policy, Wolf was trapped in the union and had his money taken from his paycheck
20   without valid consent. To prevent him from enforcing his First Amendment right,
21   Defendants now try to argue various tacks—that this Court should ignore the admitted
22   purpose of the policy at issue; that because of their gamesmanship, Wolf’s claims must be
23   dismissed as moot, shielding their policies from judicial scrutiny; that the actions of union
24   and state officials, indistinguishable from the state officials in Janus itself, do not
25   constitute state action; and that Janus does not apply to all public-sector workers like
26   Wolf, in contravention of the clear statements of the opinion itself. Wolf submits that
27   Janus does protect his right to withhold his affirmative consent at any time, and none of
28
            Case No. 3:19-cv-02881-WHA               1
30          JOINT REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
31
             Case 3:19-cv-02881-WHA Document 84 Filed 08/21/20 Page 3 of 6



 1   these defenses overcome this First Amendment right.
 2         UPTE avers that its motivation in adopting the window period is irrelevant, but in
 3   doing so, it fails to deny that it was motivated by an intention to avoid complying with the
 4   impending Janus decision. UPTE Opp. at 7-8. The union cannot deny this motivation
 5   because its president admitted to the motivation in her deposition. See Wolf Memo at 9
 6   (quoting Deposition of Jamie McDole at 22 (Dkt. 78-2 Exh. A at 9). When a defendant
 7   admits the union added a restriction to its membership application in an effort to avoid
 8   complying with a Supreme Court decision, that is certainly relevant to the question of
 9   whether the union’s actions violated that very same Supreme Court decision.
10         UPTE cites to two statutes that allowed window agreements and states that
11   motivation is irrelevant. UPTE Opp. at 8. But if a lawmaker had stated on the record that a
12   statute was being enacted for the purpose of avoiding compliance with a Supreme Court
13   decision, that would be relevant to call into question the constitutionality of the statute.
14   That did not happen with the statutes cited by UPTE. The fact that window periods might
15   be allowed in some instances does not mean they’re constitutional in every instance.
16   UPTE argues Wolf has no contrary authority, but Wolf cited multiple authorities for the
17   proposition that perpetual window periods should be subjected to scrutiny and invalidated
18   where they undermine employee rights. Wolf Memo at 11-13 (citing Smith v. N.J. Educ.
19   Ass'n, No. 18-10381 (RMB/KMW), 2019 U.S. Dist. LEXIS 205960, at *19 (D.N.J. Nov.
20   27, 2019); McCahon v. Pa. Tpk. Comm’n, 491 F. Supp. 2d 522, 527 (M.D. Pa. 2007);
21   Debont v. City of Poway, No. 98CV0502, 1998 WL 415844 (S.D. Cal. Apr. 14, 1998); In
22   re Petition of Office of Personnel Management, 71 FLRA No. 571, 573 (Feb. 14, 2020)).
23   Wolf submits that this Court should view the express goal of preventing employees from
24   exercising their constitutional rights as relevant to the analysis of whether the agreement
25   represented a good faith contractual bargain, worthy of being upheld by this Court.
26   II. Joint action between the Union and the state constitutes state action.
27         Defendants continue to propose that unions working jointly with the state to take
28
           Case No. 3:19-cv-02881-WHA               2
30         JOINT REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
31
             Case 3:19-cv-02881-WHA Document 84 Filed 08/21/20 Page 4 of 6



 1   money from the state-issued paycheck of a state employee does not constitute state action.
 2   UPTE Opp. at 14-15; UC Opp. at 4-7. Wolf submits that this Court should side with the
 3   Seventh Circuit and find state action in this case. See Wolf Opp. at 8 (quoting Janus v.
 4   AFSCME, Council 31, 942 F.3d 352, 361 (7th Cir. 2019)). Other district court opinions
 5   are in accord. Wolf has already pointed to the District of Hawaii. Wolf Opp. at 8-9
 6   (quoting Grossman v. Haw. Gov’t Emples. Ass’n/AFSCME Local 152, No. 18-cv-00493-
 7   DKW-RT, 2020 U.S. Dist. LEXIS 17866, at *17 n.10 (D. Haw. Jan. 31, 2020)). The
 8   Eastern District of California, likewise, found state action in a claim such as Wolf’s:
 9         Because the state had to act for the deprivation to occur, defendants’
10
           argument that the deprivation resulted from decisions made by only the
           unions does not apply. In the union context, “actions taken pursuant to the
11         organization's own internal governing rules and regulations are not state
12         actions.” Hallinan v. Fraternal Order of Police of Chicago, 570 F.3d 811,
           817 (7th Cir. 2009) (finding that a union's decision to bar plaintiffs from
13         membership was not state action). By contrast, where the union was “acting
14         in concert . . . with the [state]” or “with powers delegated to it by the [state]
           or state law,” the union's action is state action. Id.
15
     Hernandez v. AFSCME Cal., No. 2:18-CV-02419 WBS EFB, 2019 U.S. Dist. LEXIS
16
     219379, at *16 (E.D. Cal. Dec. 19, 2019). The Middle District of Pennsylvania also
17
     recognized state action in circumstances such as Wolf’s: “[P]rivate parties using a process
18
     established by state statute can be considered state actors for purposes of §1983.” Laspina
19
     v. SEIU Pa. State Council, No. 3:18-2018, 2019 U.S. Dist. LEXIS 168917, at *21 (M.D.
20
     Pa. Sep. 30, 2019). The court in Laspina went on to find state action by the government
21
     employer, as well as the union: Her employer “forced her to pay money to [the union]
22
     based on the stated policy that was ‘imposed under color of state law because it was
23
     explicitly authorized by [the state’s] statutes.’” Id. Napolitano argues that the University’s
24
     role is merely “ministerial” and, therefore, she is not accountable. UC Opp. at 5. But as
25
     Wolf has explained, Janus placed an affirmative duty on employers not to violate
26
     employees’ rights. Wolf Opp. at 10. The Central District of California has already rejected
27
     this argument from the University of California, and Wolf submits this Court should
28
           Case No. 3:19-cv-02881-WHA               3
30         JOINT REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
31
             Case 3:19-cv-02881-WHA Document 84 Filed 08/21/20 Page 5 of 6



 1   follow that holding:
 2         The state enforces California Government Code §§ 3513(i) and 3583, which
 3
           permit the Union to set a time limitation for when notice must be given
           pursuant to the terms of the Union's collective bargaining agreement. The
 4         Court finds that this qualifies as “joint action,” because the state is facilitating
 5         the allegedly unconstitutional conduct Plaintiffs complain of “through [the
           state's] involvement with a private party.”
 6
     O'Callaghan v. Regents of the Univ. of Cal., No. CV 19-2289 JVS (DFMx), 2019 U.S.
 7
     Dist. LEXIS 208392, at *14-15 (C.D. Cal. Sep. 30, 2019) (quoting Naoko Ohno v. Yuko
 8
     Yasuma, 723 F.3d 984, 996 (9th Cir. 2013).
 9
     III. If Wolf is awarded damages, Cal. Gov’t Code § 3583 must be unconstitutional.
10
           Regarding the constitutionality of Cal. Gov’t Code § 3583, Wolf concedes that, in
11
     his Motion for Summary Judgment, he is no longer asking for prospective relief regarding
12
     whether the statute is constitutional, as he had in his First Amended Complaint (Dkt. 39,
13
     Count II). Instead, Wolf has collapsed the three counts into one: “Forcing Wolf to pay
14
     union fees after he withdrew his consent violated his right not to pay them under Janus,
15
     and UPTE admitted its intention to violation this right.” (Wolf Memo at 8.) However, the
16
     relief sought in his Motion for Summary Judgment for both damages against UPTE and a
17
     declaration that taking union fees from him after he withdrew his consent was an
18
     unconstitutional violation of his First Amendment rights under Janus necessarily requires
19
     the Court also to declare whether Cal. Gov’t Code § 3583 was constitutional as applied to
20
     him. If the taking of union fees from Wolf by UPTE and Napolitano after he had
21
     withdrawn his consent was unconstitutional because it required him to wait until a yearly
22
     opt-out period, then a statute which requires opt-out periods to occur even less frequently
23
     must also be unconstitutional by logic. As he put it in his Motion for Summary Judgment,
24
     “Wolf . . . joined the Attorney General in this action as a necessary party” because his
25
     claim necessarily calls “into question the constitutionality of the statutes of the State of
26
     California pursuant to which his money was taken, including Cal. Gov’t Code §§ 1157.12,
27
     3513(i), 3515, 3515.5, and 3583.” Wolf Memo at 5 n.2.
28
           Case No. 3:19-cv-02881-WHA               4
30         JOINT REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
31
             Case 3:19-cv-02881-WHA Document 84 Filed 08/21/20 Page 6 of 6



 1         In addition, as stated by the O’Callaghan court above, following the minimum
 2   requirements of Cal. Gov’t Code § 3583 regarding opt-out windows is part of what makes
 3   UPTE’s actions constitute state action. It also makes Napolitano’s actions more than
 4   ministerial. Therefore, all three Defendants are liable.
 5   IV. Janus gives rights to all public workers.
 6         The Defendants continue to assert that Janus is limited to the rights of agency-fee
 7   payers. UPTE Opp. at 6; AG Opp. at 2; UC. Opp. at 7. As Wolf has already explained,
 8   this is a fundamental misunderstanding of the Janus decision. See Wolf Memo at 15; Wolf
 9   Opp. at 12. Claiming that Janus applies only to nonmembers is like saying California’s
10   standards for admission to the bar apply only to nonlawyers. Rather, those rules establish
11   what is required to become a lawyer. Likewise, Janus establishes what is required to
12   become a union member. Defendants must produce clear and compelling evidence of a
13   voluntary, knowing, and intelligent waiver of First Amendment rights. If they cannot do
14   so, as in this case, then taking an employee’s money is unconstitutional.
15                                         CONCLUSION
16         Because UPTE admitted its intention to violate Wolf’s First Amendment right under
17   the Janus decision, he is entitled to a refund of union fees taken from him after he withdrew
18   his consent on July 2, 2018. He is also entitled to a declaration that such action was an
19   unconstitutional violation of his First Amendment rights under Janus.
20   Respectfully submitted,                       Dated: August 21, 2020
21
     /s/ Brian K. Kelsey                           Mark W. Bucher
22   Brian K. Kelsey (Pro Hac Vice)                mark@calpolicycenter.org
23   bkelsey@libertyjusticecenter.org              CA S.B.N. # 210474
     Reilly Stephens (Pro Hac Vice)                Law Office of Mark W. Bucher
24   rstephens@libertyjusticecenter.org            18002 Irvine Blvd., Suite 108
25   Liberty Justice Center                        Tustin, CA 92780-3321
     190 South LaSalle Street, Suite 1500          Phone: 714-313-3706
26   Chicago, Illinois 60603                       Fax: 714-573-2297
27   Phone: 312-263-7668
     Fax: 312-263-7702                             Attorneys for Plaintiff
28
           Case No. 3:19-cv-02881-WHA               5
30         JOINT REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
31
